Citation Nr: 1043390	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches and 
sinusitis.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2007 and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has hearing loss, sinusitis, and 
headaches which began during active service.  He additionally 
contends that his current bilateral hearing loss is attributable 
to his sinusitis and headaches.

The Board notes initially that substantial records, to include 
records from the Social Security Administration, have been 
associated with the claims file since the last supplemental 
statement of the case (SSOC) concerning the issues on appeal.  
The Veteran has not waived RO consideration of such evidence.  
Thus, the Board must remand for further adjudication.

Additionally, concerning in-service noise exposure, the Veteran 
reports that he was exposed to excessive noise from aircraft 
while serving on the U.S.S. Guam and flying aboard U.S. Navy 
aircraft.  The Board notes that the Veteran was afforded a VA 
examination in December 2006.  However, the examiner did not 
conduct a review of the claims file and did not opine whether the 
Veteran's current hearing loss is related to active service.  
Thus, the Veteran should be afforded an additional VA examination 
to obtain such an opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Furthermore, the Board acknowledges the 
Veteran's assertion that his hearing loss is secondary to his 
sinusitis.  Although service connection is not currently in 
effect for sinusitis, it could potentially be awarded as a result 
of the development requested herein.  Accordingly, the examiner 
should also address whether any current hearing loss is 
proximately due to the Veteran's sinus disorder.

Regarding the Veteran's claim of service connection for sinusitis 
and headaches, the Board finds that the Veteran should also be 
provided a VA examination to determine whether such disabilities 
are related to active service.  Indeed, he was treated for 
recurrent allergies in September 1967.  Although not shown in the 
service treatment records, the Veteran contends that he had 
significant and repeated in-service treatment for such 
conditions.  Additionally, a buddy statement from Mr. R.J. dated 
April 2007 indicates that the Veteran made frequent visits to 
sick bay aboard the U.S.S. Guam from 1964 to 1966 for severe 
headaches.  
Moreover, the post-service records reflect complaints of sinus 
problems and headaches.  For these reasons, an examination should 
be arranged to address the etiology of any present sinus and 
headache disorders.  

The Board acknowledges references in the claims file to headache 
and sinus problems that may have preexisted the Veteran's active 
service.  In this regard, it is noted every veteran shall be 
taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 U.S.C.A. § 
1111 (West 2002). Only such conditions as are recorded in 
examination reports are considered as "noted." 38 C.F.R. § 
3.304(b).

In this case, the induction examination indicated objectively 
normal findings.  While the report of medical history at that 
time did reference shortness of breath and upper respiratory 
infections, it was specifically noted that such were "not 
considered disabling."  Overall, the file lacks clear and 
unmistakable evidence of a chronic preexisting disability 
manifested by headaches or sinus problems.  Accordingly, the 
presumption of soundness remains intact and the appropriate 
question for consideration by the examiner in this remand is 
whether headache or sinus disorders were incurred in, rather than 
aggravated by, active service.  

Additionally, the Board notes that various private treatment 
records were not obtained by the RO pursuant to the Veteran's 
requests, to include records from the Veteran's former employer, 
Wise Foods.  In this regard, the Board notes that the request for 
such records was addressed to a specific nurse.  However, the 
Veteran had indicated to the RO that the nurse no longer worked 
for Wise Foods.  Thus, the RO/AMC should attempt once again to 
acquire treatment records from the Veteran's former employer.

The Board additionally notes that requests for treatment records 
to Dr. J.J. and 
Mrs. L.F. were returned as undeliverable.  The Veteran should be 
requested to supply an additional authorization to obtain such 
treatment records with additional information as necessary.

The RO/AMC should also request that the Veteran provide any 
additional names and addresses of providers who have treated him 
for hearing loss, headaches or sinusitis and attempt to associate 
any identified records with the claims file.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

With regard to the Veteran's claim for service connection on a 
secondary basis for bilateral hearing loss, although the Veteran 
was provided with notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), that notice did not advise the 
Veteran of the elements of service connection on a secondary 
basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notification letter which provides the required 
notice in response to his claim for service 
connection for bilateral hearing loss on a 
secondary basis.  

2.  Request the Veteran to provide 
identifying information with an appropriate 
authorization concerning any health care 
facilities where he received treatment or 
underwent evaluation for any of the 
disabilities at issue to include treatment 
provided by Wise Foods, Mrs. L.F. and Dr. 
J.J.  Then, undertake any additional 
indicated development to obtain any 
pertinent, outstanding evidence, to include 
contacting any identified health care 
facilities and also associating any 
additional treatment records from the Wilkes 
Barre VA Medical System with the claims file.  
The RO or the AMC should continue its efforts 
to obtain any pertinent, outstanding service 
medical records unless additional efforts 
would be futile.

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
sinusitis and headache disorders.  The claims 
file should be provided to and reviewed by 
the examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether there is a 50 
percent or better probability that the 
Veteran's sinusitis and headaches are related 
active service.  The examiner should provide 
the rationale for all opinions expressed.  If 
the examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature of his bilateral hearing loss and to 
obtain an opinion as to whether such is 
related to service.  The claims file should 
be provided to and reviewed by the examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's current bilateral hearing 
loss is related to active duty or is 
secondary to a sinus disorder.  The examiner 
should provide the rationale for all opinions 
expressed.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

5.  Thereafter, the claims should be 
readjudicated, considering all evidence of 
record obtained since the prior SSOC.  If the 
benefits sought on appeal remain denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


